DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: An embodiment wherein the input comprises video data regarding visual observations made by the interface based on one or more cameras located on an interior of the self-driving vehicle or on an exterior of the self-driving vehicle [Specification, ¶ 0046].
Species II: An embodiment wherein the input comprises geographical data regarding a third geographical location of the self-driving vehicle or another self-driving vehicle. [Specification, ¶ 0046].
Species III: An embodiment wherein the input is a custom preference set by the entity [Specification, ¶ 0047].
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of gathering input. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 13, and 19 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these three species pertain receiving input, searching these three distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.
Office Note: Upon Election of the Species above, there is another Species separate from this Species that also requires an Election.
Species A: An embodiment wherein the feature component also determines a second feature as a high available occupancy of the self-driving vehicle based on detection by the interface of greater than a defined number of entities accompanying the potential consumer [Specification, ¶ 0050].
Species B: An embodiment wherein the feature component also determines a second feature as a defined top speed for the test drive of the self-driving vehicle based on detection by the interface of audio indicating the potential consumer prefers the defined top speed greater than a defined value [Specification, ¶ 0050].
The species are independent or distinct because each species require a limitation that is not present in the other and each species present a unique and different way of defining features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 13, and 19 appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Even though these two species pertain feature determination, searching these two distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (one from the first set and one from the second set) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669